Title: From George Washington to the United States House of Representatives, 30 December 1793
From: Washington, George
To: United States House of Representatives


          
            Gentlemen of the House of Representatives,
            United StatesDecember 30th 1793.
          
          I now transmit you a report by the Secretary of State, of such laws, decrees and
            ordinances, or their substance respecting commerce in the countries, with which the
            United States have commercial intercourse, as he has received, and had not stated in his
            report of the sixteenth instant.
          
            Go: Washington
          
        